Citation Nr: 1540384	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-02 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis, to include as secondary to service-connected burn scars.

2.  Entitlement to service-connection for sarcoidosis, to include as secondary to service-connected burn scars and to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from October 1968 to October 1971, including service in Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for arthritis and sarcoidosis.  The Veteran appealed the denials of the claims in this decision and the matters are now before the Board.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference from the RO in Jackson in July 2015.  A transcript of his testimony has been associated with his claims file. 

The issue of entitlement to service connection for sarcoidosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).   


FINDINGS OF FACT

1.  The Veteran's arthritis disorder did not manifest during service and did not manifest to a degree of 10 percent or more within one year of separation from service.

2.  The Veteran's arthritis disorder is not etiologically related to service or to service-connected burn scars, and it is not aggravated by service-connected burn scars. 


CONCLUSION OF LAW

The criteria for service connection for arthritis, to include as secondary to service-connected burn scars, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In several statements submitted during the pendency of this appeal, as well as during the July 2015 Board hearing, the Veteran contended that the arthritis located in his upper extremities was caused by service and by his service-connected burn scars. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like arthritis, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word "chronic" will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Initially, the Board notes that various VA medical treatment records, including the July 2009 VA examination report, indicate the presence of arthritis and degenerative joint disease (DJD) of the hands and wrists.  Thus, the first element of service connection is not in question, and the only questions to be answered are whether the Veteran's current arthritis disorder occurred in service and whether there is a causal relationship between the current arthritis disorder and his military service, or another service-connected disability.  

The evidence does not show that the Veteran's arthritis manifested in service.  Specifically, while many of his service treatment records show that he was treated for burns and scars, there is no indication that he was diagnosed with any arthritic symptoms.  In fact, in his July 1971 separation report of medical history, the Veteran specifically indicated that he had never had any symptoms of arthritis, rheumatism, or bursitis.  Moreover, no such disorders were noted in his separation report of medical examination.  

Additionally, the Veteran has not alleged that the arthritis in his upper extremities began in service or within the applicable presumptive one-year period after discharge.  In fact, the record overall indicates that the first presence of arthritis did not occur until decades after service as the claims file is silent as to treatment or complains of arthritis or DJD until the early 2000s.  Thus, the Board finds that the Veteran's arthritis disorder did not manifest during service and did not manifest to a degree of 10 percent or more within one year of separation from service.

Nonetheless, the Veteran contends that he is entitled to service connection for arthritis on a secondary basis due to a service-connected disability.  Specifically, he claims that his arthritis was caused or aggravated by his service-connected burn scars of both forearms and hands, upper chest, neck, and face.  

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury. See 38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, in this case, in order to warrant service connection for arthritis on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury, namely, burn scars.  

VA treatment records, and the record as a whole, indicate that the Veteran was diagnosed with generalized arthritis that was worse in his shoulders and arms in a September 2002 VA nurse triage note.  In an October 2002 VA income net worth and employment statement, he indicated that he had been under a doctor's care for arthritis in the previous 12 months.  Since then, various VA treatment records indicate the presence or a history of arthritis and osteoarthritis in his body, including his arms and shoulders.  Specifically, in an April 2003 VA orthopedics clinic note, the Veteran stated that he had sudden and severe pain in his left shoulder that began over the last couple of months, and that was not brought on by an injury or strain.  X-ray reports showed acromioclavicular joint arthrosis.  Likewise, a May 2003 VA examination for the Veteran's posttraumatic stress disorder (PTSD) disability showed that he had a medical history of arthritis and chronic pain.  Additional VA treatment records show the presence of arthritis in his upper extremities; however, none of these treatment records address the cause of his arthritis symptoms, or indicate that his arthritis is caused or aggravated by his burn scars.  

Conversely, a July 2009 VA examination report specifically addressed the cause of the Veteran's arthritic symptoms and their relation to his service-connected burn scars.  The examiner reviewed his claims file, took down his self-reported symptoms and history, and performed an in-person examination before compiling the examination report.  The Veteran stated that while on active duty, he was involved in an explosion that resulted in burns on his body.  He indicated that the burns healed without problems, and he denied any breakdown of the scars or the surrounding skin.  He also denied any additional problems or treatment associated with the burns since that time.  Moreover, he stated that his burn scars did not prevent him from performing his duties at work and did not restrict him from doing his chores at home.

The Veteran stated that he has complains of arthritis, primarily in his hands, wrists, and elbows.  He also complained of arthritic symptoms in his neck, shoulders, and the lower back, but these areas did not have burns or scars.  He described his upper extremity pain as constant, but with varying severity.  He indicated that he had flare-ups in his symptoms, which lasted approximately a day at a time.  Moreover, he reported that these symptoms had an effect on his occupation as a mechanic over the years.  

Following a physical examination, the VA examiner determined that there was no evidence contractures or limitation of motion of the joints related to his service-connected burn injuries.  Moreover, x-rays of the elbows, wrists and hands showed that the elbows were unremarkable, but that degenerative changes of the wrists and hands were noted.  The impression of the x-rays was that he had DJD of the hands and wrists.  

The examiner opined that his arthritis was not caused by or a result of his superficial burns.  Specifically, the examiner noted that he has arthritis and arthralgias of the hands and wrists that were secondary to DJD.  However, the examiner did not see any evidence of scar contractures or limitation of motion of the joints as related to his service-connected burn injuries.  Thus, the examiner opined that the burn injuries are not the direct and proximate cause of the DJD of the wrists and hands.  The examiner concluded that his DJD was associated with the aging process.  

In light of this evidence, the Board finds that the Veteran's arthritis disorder is not etiologically related to service or to service-connected burn scars, and it is not aggravated by service-connected burn scar.  While the Board acknowledges the Veteran's contentions, and those of his representative, the Board concludes that the medical evidence of record is of greater probative value in determining whether the Veteran's arthritis was caused or aggravated by his service-connected disabilities.  In this case, the July 2009 VA examiner's opinions are competent and they are the most probative evidence on the issue of etiology for arthritis and DJD in direct relation to service and as secondary to his service-connected disability because of the VA examiner's expertise, training, education, proper support and rationale, and thorough review of the Veteran's records.  This examiner determined that his burn injuries were not the direct and proximate cause of his DJD, which was associated with the aging process.  

Although the examiner did not specifically address aggravation in his VA examination report, a reasonable reading of the examiner's statements indicates that there was no causal link between the burns scars and the Veteran's DJD.  In particular, the examiner determined that the burn scars were not the proximate cause of the DJD, but rather that age was the only cause of his DJD.  Thus, a reasonable interpretation of the examiner's statements indicates that the Veteran's burn scars did not aggravate the arthritis in his upper extremities.  

Given this evidence, and coupled with the fact that the Veteran was not diagnosed with arthritis until approximately 30 years after separation from service, the Board must conclude that his arthritis disorder is not etiologically related to service or to service-connected burn scars.  Therefore, as the preponderance of the evidence is against service connection for arthritis, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in July 2009, prior to the initial adjudication of the arthritis claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, as well as records of VA treatment.

The duty to assist was further satisfied by a VA examination in July 2009, during which an examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim for service connection for arthritis and no further notice or assistance is required.


ORDER

Entitlement to service connection for arthritis, to include as secondary to service-connected burn scars, is denied.





REMAND

The Board must remand the matter of entitlement to service connection for sarcoidosis, to include as secondary to service-connected burn scars and to include as due to herbicide exposure, for additional evidentiary development.  

Specifically, during the July 2015 Board hearing, the Veteran contended that he directly handled herbicide agents while stationed in Vietnam.  Furthermore, he alleged that his current sarcoidosis was caused by his exposure to herbicides while in service.  The Board notes that although the claims file includes a July 2009 VA examination report that discusses the Veteran's sarcoidosis, this report only addresses whether his sarcoidosis is secondary to his service-connected burn scars.  The report does not address any possible causal link between herbicide exposure in service and the presently diagnosed sarcoidosis.  In fact, the claims file does not include medical evidence discussing any possible nexus between the current sarcoidosis disorder and herbicide exposure, including exposure to Agent Orange.  Thus, the Board must remand the matter for a VA examination to determine if any possible causal relationship exists between the Veteran's current sarcoidosis and his direct exposure to herbicidal agents during his station in Vietnam.   

Accordingly, the case is REMANDED for the following action:

1. Request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current symptoms of a sarcoid disorder and to obtain an opinion as to the cause of any such symptoms.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the Veteran's service treatment records.

The examiner should specifically determine and diagnose the Veteran's sarcoid disorder, if any disorder is present, and state whether this disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to or caused by his military service, including his direct handling of tactical herbicidal agents, to include Agent Orange.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complaints or treatment for any particular time.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of the disorder's symptoms and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

2.  After completing all indicated developments above, readjudicate the claim of entitlement to service connection for sarcoidosis in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


